Second, appellant claims that he should have been convicted of

                  category C felonies pursuant to NRS 200.575(3) instead of category B

                  felonies pursuant to NRS 200.575(2) because he committed his stalking

                  crimes by sending text messages. However, the record does not

                  demonstrate that appellant raised this claim below and he cannot show

                  plain error because there was no error: the guilty plea agreement and plea

                  canvass transcript plainly demonstrate that he pleaded guilty to three

                  counts of aggravated stalking.   See Maestas, 128 Nev. at , 275 P.3d at

                  89 (reviewing unpreserved errors for plain error); see generally Webb v.

                  State, 91 Nev. 469, 470, 538 P.2d 164, 165 (1975) (the entry of a guilty plea

                  generally waives any right to appeal from events occurring prior to the

                  entry of the guilty plea).

                               Third, appellant claims that the district court lacked subject

                  matter jurisdiction over his case because NRS 200.275 does not specify

                  "whether the situs of the crime is [the] county from which the threat is

                  sent, or that in which it is received" and the court's jurisdiction was not

                  established during the plea canvass. Even assuming, without deciding,

                  that proof of the situs of the crime implicates the district court's subject

                  matter jurisdiction and therefore is not subject to waiver by the entry of

                  the guilty plea, see Colwell v. State, 118 Nev. 807, 812, 59 P.3d 463, 467

                  (2002) (subject matter jurisdiction is not subject to waiver), the charging

                  document states that all three crimes occurred in Humboldt County,

                  appellant admitted to committing the crimes as set forth in the charging

                  document, and NRS 200.581 provides that "aggravated stalking shall be

SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A .   e
                     deemed to have been committed where the conduct occurred or where the

                     person who was affected by the conduct was located at the time that the

                     conduct occurred." Accordingly, appellant cannot demonstrate error in

                     this regard.

                                    Having concluded that appellant is not entitled to relief, we

                                    ORDER the judgment of conviction AFFIRMED.'




                                                Hardesty




                     cc: Hon. Michael Montero, District Judge
                          Pershing County Public Defender
                          Attorney General/Carson City
                          Humboldt County District Attorney
                          Humboldt County Clerk




                            'The fast track response does not comply with the formatting
                     requirements of NRAP 3C(h)(1) and NRAP 32(a)(4) because it does not
                     have one-inch margins on all four sides and is not paginated. We caution
                     respondent's counsel that failure to comply with the applicable rules when
                     filing briefs in this court may result in the imposition of sanctions. See
                     NRAP 3C (n).


SUPREME COURT
        OP
     NEVADA
                                                             3
(0) 1947A    e97
             9   '